UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM SD Specialized Disclosure Report Sypris Solutions, Inc. (Exact name of registrant as specified in its charter) Delaware 0-24020 61-1321992 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 101 Bullitt Lane, Suite 450 Louisville, Kentucky (Address of Principal Executive Offices) (Zip Code) John R. McGeeney (502) 329-2000 (Name and telephone number, including area code, of the person to contact in connection with this report) Check the appropriate box to indicate the rule pursuant to which this form is being filed, and provide the period to which the information in this form applies: ☒Rule 13p-1 under the Securities Exchange Act (17 CFR 240.13p-1) for the reporting period from January 1 to December 31, 201 4 . Section 1 – Conflict Minerals Disclosure Item 1.01 Conflict Minerals Disclosure and Report A copy of the Sypris Solutions, Inc. Conflict Minerals Report is provided as Exhibit 1.01 hereto and is publicly available at Investor Relations/Corporate Governance at: http://www.sypris.com . Item 1.02 Exhibit As specified in Section 2, Item 2.01 of this Form SD, the Company is hereby filing its Conflict Minerals Report as Exhibit 1.01 to this Form SD . Section 2 – Exhibits Item 2.01Exhibits Exhibit Number Description of Exhibit Conflict Minerals Report as required by Items 1.01 and 1.02 of this Form. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: May 29, 2015 Sypris Solutions, Inc. By: /s/ Anthony C. Allen Anthony C. Allen Vice President and Chief Financial Officer
